Citation Nr: 1548011	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  05-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in part, declined to reopen a previously denied claim of entitlement to service connection for a low back disorder.  

In April 2005, the Veteran testified at a hearing before a Decision Review Officer; a transcript of that hearing has been associated with the claims file.  

In a July 2008 decision, the Board reopened the claim of service connection and then, upon de novo review of the evidence, denied service connection for a low back disorder.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), thereby vacating the Board's July 2008 denial of service connection for a low back disorder, and remanded the case for compliance with the Joint Motion. 

The Board remanded the case in November 2009 for additional development to be undertaken consistent with the Joint Motion.  The matter returned to the Board in April 2012; however, the Board found that there was not substantial compliance with the previous remand and, again, remanded the matter to the agency of original jurisdiction (AOJ) for further development.

The Board notes that a report of VA examination of the cervical spine, dated in September 2015, was added to the claims file after an August 2014 supplemental statement of the case (SSOC).  However, such examination is not relevant to the low back claim on appeal and does not address the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an increased rating for sycosis vulgaris (claimed as pseudofolliculitis barbae) has been raised by the record in a September 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

A current low back disorder is not related to any disease, injury, or incident of service, to include a claimed lumbar puncture, and was not caused or aggravated by the Veteran's service-connected cervical spine disorder, and arthritis did not manifest within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder, including as secondary to a service-connected cervical spine disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In May 2003, the Veteran was sent a letter that advised him of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Although the May 2003 notice did not address what is required to establish a disability rating and effective date, such error is harmless given that service connection is being denied; thus, no disability rating or effective date will be assigned.

The Board notes that the Veteran has not been provided a VCAA notice letter specifically addressing the requirements for secondary service connection.  However, the May 2005 statement of the case phrased the issue on appeal as including secondary service connection and included the text of 38 C.F.R. § 3.310 (the regulation regarding secondary service connection).  Thereafter, the case was readjudicated in February 2008 and August 2015 supplemental statements of the case.  Thus, the Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

With regard to the duty to assist, the Board notes that the Veteran has claimed that some of his service treatment records have not been obtained.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A July 2011 VA memorandum indicates that the Veteran's claimed service treatment records from the 59th Medical Wing of Lackland Airforce Base were unavailable.  Further, in a July 2011 letter, the RO notified the Veteran that his claimed records were unavailable and requested that he submit any such records in his possession.  To date, the Veteran has not submitted any additional records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.

The Veteran offered testimony before a DRO at a hearing in April 2005.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2005 hearing, the DRO noted the issue on appeal.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his current low back disorder, the type and onset of his symptoms, and his contention that his military service caused his disorder.  The DRO also explained that a medical opinion regarding whether the Veteran's low back disorder was directly related to service and/or secondary to his service-connected cervical spine disorder would be obtained.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497 and page 6 of the DRO hearing transcript).  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in November 2009 and April 2012.  The November 2009 remand directed the AOJ to request service treatment records from Lackland Air Force Base dated in 1969, outstanding VA treatment records, records from the Social Security Administration, and any records pertaining to the Veteran's worker's compensation claim.  The remand also directed the AOJ to obtain an addendum medical opinion after such records were obtained, and then readjudicate the Veteran's claim for service connection.  In April 2012, the Board found that the AOJ did not substantially comply with the November 2009 remand directives as a medical opinion was obtained prior to the receipt of the Veteran's worker's compensation records and an SSOC was not issued.  Therefore, the Board remanded the claim for a VA medical opinion and readjudication.  The Board finds that all of the requested records were either obtained or determined to be unavailable.  The Board also finds that the AOJ complied with the directive to obtain a medical opinion as the Veteran was afforded a VA examination in April 2012 and an additional medical opinion was obtained in August 2015.  Therefore, the Board finds that the AOJ has substantially complied with the November 2009 and April 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Furthermore, with respect to the issue decided herein, the Veteran was also afforded a VA examination in August 2015.  The Board finds such examination and opinion adequate to decide the claim as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On a November 1968 enlistment physical examination questionnaire, the Veteran reported a history of "back trouble."  The examining physician noted that the pre-service disorder was a lumbar strain, but noted that there were no abnormalities, and found the Veteran fit for service.

In August 1972, the Veteran sought treatment for a whiplash injury to his neck that he incurred in an automobile accident the previous day.  X-ray results were normal.  The Veteran was provided with a cervical collar and diagnosed with a muscle strain.  He received follow-up care on several occasions over the next month, but subsequent X-rays were normal.  There was no further treatment after October 1972.  A November 1972 examination report was negative for lower back symptoms.

In April 1974, the Veteran sought treatment after another automobile accident.  He reported symptoms of chest pain.  X-rays were normal, and the examiner noted no evidence of injury.  Five days later, an examiner noted that the Veteran reported his collar bone was "slipping in and out," and there was swelling and pain on abduction.  The examiner diagnosed a clavicular separation and provided a sling.  The Veteran did not report any low back symptoms, and the examiner noted no low back abnormalities.

A March 1976 flight physical indicates a history of cervical strain in 1972 and a shoulder separation in 1974, with no complications or sequelae.  The physician's comments on the medical history did not note a spinal tap or low back injury.

On an August 1976 discharge physical examination, the Veteran reported cervical and shoulder injuries and a back injury form a spinal tap in 1969.  He reported that he had recurrent back pain., however the examiner noted no back abnormalities.

In a July 1977 report, a private physician noted that the Veteran participated in a pre-employment examination for an aircraft maintenance company in September 1976, one month after discharge from service.  The examiner noted that the Veteran was not receiving any regular medical care and observed no back symptoms or chronic disorders.  In November 1976, three months after discharge, a VA examiner noted the Veteran's reports of nonspecific back pain that prevented him from lifting heavy weight.  Range of motion was normal.  X-rays of the lumbar spine were normal.  The examiner diagnosed lumbosacral pain with no disability.  Neither examiner noted any reports by the Veteran of low back injuries or spinal taps in service. 

A work capacity certificate, dated in April 1998, indicates that the Veteran had an old acute cervical strain as a result of a motor vehicle accident in 1972.  No history of a lumbar spine injury was noted.

Outpatient treatment records from a private primary care group practice from August 2000 to October 2001 showed no symptoms, diagnosis, or treatment for a low back disorder.  In November 2001, a physician noted an initial diagnosis of sciatica and that the Veteran would follow-up with another physician.  In December 2001, a private primary care physician noted that the Veteran was a new patient and he reported pain in the small of the back radiating to the right leg.  He noted that the Veteran was a postal carrier and walked three to five miles per day.  The Veteran did not report a history of back injuries in service.  X-rays showed anterior subluxation of L5 on S1 with a suspected pars defect.  The physician diagnosed chronic right sciatica and referred the Veteran to an orthopedic specialist. 

In January 2002, a private orthopedic physician noted that the Veteran reported no history of trauma and that his back discomfort had been present since the previous November.  The physician obtained magnetic resonance images of the lumbar spine and diagnosed a pars interarticular defect with slight anterior subluxation of L5 on S1.  He prescribed medication and physical therapy.  The physician conducted several follow-up visits over the succeeding year and occasionally recommended light duty at work.  However, the physician made no observations or comments regarding a relationship of the lumbar disorder to residuals of a spinal tap or cervical spine disease. 

Private treatment notes from January 2002 to June 2002 note that the Veteran had severe low back pain with right leg pain since November 2001.  The Veteran reported that he sustained a work injury in October 2001.

A workers' compensation report, dated in May 2002, indicates that the Veteran reported having severe lower back and leg pain with numbness since November 2001.  The examining physician indicated that the Veteran had spondylolisthesis L5-S1.  The physician indicated that the Veteran's medical history was significant for a history of neck injury and collar bone injury.  However, no history of back injury prior to the Veteran's October 2001 injury was noted.

September 2002 private treatment notes reflect that the Veteran reported that he was injured in October 2001 while lifting heavy boxes.  He reported experiencing low back pain since the onset of his injury.

October 2002 private treatment records note that the Veteran had an on-the-job injury in October 2001.  He reported having right low back pain off and on since 1976.

In March 2003, the Veteran was examined by Dr. T.B., Jr., another consulting physician who noted that the Veteran had sustained a workers' compensation injury in October 2001.  Dr. T.B., Jr. noted that he had treated the Veteran after the workplace injury and had authorized a full return to duty but that the Veteran's symptoms had persisted and were "felt not to be work related."  Dr. T.B., Jr. noted the results of a very detailed examination and diagnosed recurrent low back pain at location L5-S1 caused by a soft tissue etiology including somatic dysfunction, myofascial pain, myositis, myotendinosis, liagmentouse and muscle imbalance but with no spinal cord or nerve root compromise.  Dr. T.B., Jr. also noted that the mechanical low back pain was caused by degenerative disc disease.  In the physician's plan, he noted, "...medical disability based on progressive age-related degenerative disc disease is pending."

In a February 2003 letter, the Veteran's primary care physician stated that the treatment of the Veteran's sciatica and lumbosacral degenerative disc disease required the regular use of narcotic medication.  In a March 2003 letter, the Veteran's orthopedic physician stated, "...the injuries sustained to the Veteran's cervical spine would not have caused problems with his lower back.  However if the injury was sufficient to cause severe overall body trauma, there is always that possibility." 

In June 2003 VA examination report, the examiner found "no significant lumbosacral spinal disease."  However, the examiner did not note a review of the claims file or electronic medical records.  In October 2003, the Veteran's civil service disability retirement was approved. 

A December 2003 private treatment report notes a history of chronic sciatica in the right leg due to degenerative disc disease in the lumbar spine, which was due to excessive strain and lifting while on the job.

In August 2004, a VA examiner noted that the Veteran had received a disability retirement based on back pain following an injury at work.  The examiner noted the Veteran's reports of continued back pain radiating to the right leg.  The examiner noted a slight limitation in range of motion but no muscle, sensation, or reflex deficits.  The examiner did not review any imaging studies.  Other than the slight limitation of motion, the examiner noted no gross abnormalities and that the low back injury in 2001 was not related to a cervical spine disorder.  Significantly, the August 2004 VA examiner wrote that it was "unlikely that his low-back injury that he suffered in 2001 is related to his cervical spine injury."  

In May 2005, the Veteran was afforded a VA examination.  The examiner noted that he reviewed the claims file and specifically noted his review of the service medical record entries regarding automobile accidents in 1972 and 1974 and the Veteran's reports of a reaction to a spinal tap procedure.  The physician also noted the imaging results and diagnosis of the pars interarticularis defect and diagnoses by the Veteran's private physicians.  On examination, the physician noted limitation of motion in flexion, extension, and lateral movement with some reflex and sensory deficits.  He noted X-ray and MRI reports of discogenic degenerative disease, subchondral sclerosis, and spondylolisthesis at L5-S1 that was most likely degenerative.  The physician stated that a single lumbar puncture during a spinal tap may be painful at first but would not cause a lifetime history of chronic low back pain.  The physician also noted the absence of any complaint of low back pain in service and stated that there is no causal relationship between the Veteran's cervical spine disability and his lumbar degenerative disc disease. 

VA outpatient treatment records from March 2005 through December 2007 showed that the Veteran continued to be prescribed narcotic medication for back pain.  However, there are no further comments on the etiology of the lumbar spine disease. 

In July 2011, the veteran underwent a VA spine examination.  The examiner opined that the Veteran's current low back disorder was less likely as not caused by or a result of an incident during active service.  The examiner's rationale was that the Veteran's separation examination was negative for back problems.

January 2012 private treatment notes indicate that the Veteran complained of low back pain.  

In April 2012, the Veteran was afforded a VA thoracolumbar spine examination.  The examiner noted that the Veteran had a diagnosis of lumbar spine degenerative disc disease with anterolisthesis.  The Veteran reported that while in basic training, he received a lumbar puncture to test for meningitis.  The lab studies did not confirm meningitis, and it was determined that he had the flu.  The Veteran went back to full duty within a few weeks.  In 1974, the Veteran was involved in a motor vehicle accident, resulting in cervical spine symptoms.  Since service, the Veteran worked for the United States Postal Service.  He had a documented on-the-job injury, and had to retire because of such injury.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by service.  His rationale was that the Veteran needed a lumbar puncture during service to rule out meningitis.  Such is an infectious condition unrelated to degenerative conditions.  Further, the Veteran's in-service motor vehicle accident resulted only in cervical spine issues, and his service treatment records are silent for any degenerative disc disease of the lumbar spine.  The claims file documents an occupational injury of the lumbar spine.  The examiner noted that the data is clear that the chronic nature of the Veteran's back symptoms started after his work injury.  The examiner also stated that the cervical spine is separated from the lumbar spine by the thoracic spine, and the patterns of the neck and back symptoms do not overlap.

In August 2015, the AOJ obtained an additional VA medical opinion.  The physician reviewed the April 2012 examination report, as well as the rest of the Veteran's claims file.  She noted that from 2002 to 2003, there were progress notes indicating evaluation for chronic low back pain.  An initial visit note dated in December 2001 indicated that the Veteran was being evaluated for pain that originated in the small of his back and radiated to his right buttocks and posterior thigh.  A progress note in July 2002 indicates that the Veteran was evaluated for back and leg pain.  He reported self-limited pain on occasion until October 2001.  He reported that he developed pain while lifting heavy boxes at work and was subsequently treated with physical therapy.  An evaluation in August 2002 indicates that the Veteran had low back pain and right hip pain.  He was seen by another examiner in June 2002 and indicated that he had sustained an injury in September 2001 while working for the postal service.  A functional capacity evaluation dated in September 2002 indicates that the Veteran had an injury in October 2001 lifting boxes and had back pain since that time.  

The August 2015 examiner noted that imaging reports dated in May 2005 showed degenerative disease and grade 1 spondylolisthesis.  A medical examination dated in March 1976 was normal and there was no indication of abnormal findings related to the Veteran's back.  His report of medical history form indicated that he responded "no" to the question of recurrent back pain.  Service treatment records indicate that the Veteran was in an automobile accident in September 1972 and injured his neck.

The August 2015 VA examiner opined that the Veteran's degenerative arthritis of his back is less likely than not directly related to an in-service injury or illness.  She also opined that his degenerative arthritis is not secondary to or aggravated by his service-connected neck condition.  She agreed with the April 2012 examiner's rationale that there is no indication that the Veteran suffered a significant back injury while on active duty.  Documentation clearly illustrates that most of the Veteran's back complaints are related to an on-the-job injury while working for the postal service in 2001.  As to whether his back disorder is secondary to his neck condition, the physician stated that the cervical spine and lumbar spine are separated anatomically by the longest portion of the spine-the thoracic spine.  The cervical spine has no anatomical proximity to the lumbar spine and a cervical spine condition cannot cause a secondary lumbar spine condition or aggravate a low back condition.

The August 2015 VA examiner stated that she was not able to locate the treatment note indicating that the Veteran had a spinal tap while on active duty.  However, she noted that a spinal tap is a diagnostic test which involves insertion of a needle between vertebrae in the lumbar spine to access fluid for evaluation.  Such procedure does not lead to the development of degenerative arthritis in the lumbar spine.

In weighing the statements, treatment records, and reports of VA examination, the Board concludes that the preponderance of the evidence is against service connection for a low back disorder.  The evidence of record shows no chronic disability in service, or arthritis within the initial post-separation year.  Moreover, the probative evidence of record shows that any current disability of the low back is not attributable to service or a service-connected disability.

Initially, the Board finds that presumptive service connection for arthritis of low back, to include on the basis of continuity of symptomatology, is not warranted.  While the record shows that the Veteran complained of low back pain in service, there are no documented abnormal low back findings in service.  Report of separation examination dated in August 1976 shows normal clinical findings for the spine and there is no documented disability of the lumbar spine until a 2001 injury, roughly 25 years after service.  The Board notes that the Veteran reports continuity of back pain since service and also notes that he is competent to report pain.  Layno, 6 Vet.App. at 469.  However, the Board finds that the Veteran's lay statements of record indicating reports of pain since service are not credible as they are inconsistent with the other evidence of record, specifically the evidence concerning a 2001 post-service back injury, and were made under circumstances indicating bias or interest.  Significantly, the Veteran has consistently reported that his low back pain began after a work injury in October 2001.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, and the Veteran has offered reasons for the lack of medical care following his separation for service, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that, with the exception of a November 1976 VA examination report noting nonspecific back pain, post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's low back until approximately 25 years after service.  Moreover, the lay statements of record are vague and provide no supporting context.  Therefore, the Board finds that they have diminished probative value.  Furthermore, while the medical evidence shows arthritis of the spine no earlier than 2003, there is no indication that this manifested to a compensable degree within one year of discharge from service.  

Furthermore, the Board finds that direct service connection for a low back disorder is not warranted.  The Board notes that the record contains conflicting medical opinions on the question of whether the Veteran's current low back disability is related to his military service.  On one hand, Dr. T.B., Jr. stated that there was a possibility that the Veteran's in-service injury to the cervical spine "was sufficient to cause severe overall body trauma."  However, Dr. T.B., Jr. also opined that "... the injuries to the Veteran's cervical spine would not have caused problems with his lower back."  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this regard, in the March 2003 statement provided by Dr. T.B., Jr., it was noted that there was a "possibility" that the Veteran's cervical spine injury was "sufficient to cause severe overall body trauma."  However, using such terminology as "possibly" is speculative in nature.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (noting that a diagnosis that appellant was "possibly" suffering from schizophrenia was deemed speculative).

By contrast, the Board finds highly probative the opinions of the April 2012 and August 2015 VA examiners on the medical nexus question.  Both examiners agreed that there is no indication that the Veteran suffered a significant back injury while on active duty.  Furthermore, while VA could not obtain service treatment records regarding the Veteran's alleged spinal tap during service, the August 2015 VA examiner noted that such procedure would not result in degenerative arthritis of the lumbar spine.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiners took into account the Veteran's reported history of in-service back pain, as well as pertinent post-service medical records.  The examiners also provided a rationale for the opinions; stating that the service treatment records were negative for any significant injuries to the lumbar spine and did not note any lumbar spine pathology.  Thus, the most persuasive medical opinion on the question of etiology of current low back disorder weighs against the claim.

The Board also finds that service connection for a low back disorder as secondary to the Veteran's service-connected cervical spine disorder is not warranted.  In this regard, both the April 2012 and the August 2015 VA examiner wrote that the cervical spine has no anatomical proximity to the lumbar spine and opined that the Veteran's low back disorder was not secondary or aggravated by his cervical spine disorder.  As the VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board has considered the Veteran's assertions that his low back disorder is related to service.  As indicated previously, he is competent to report current observable symptoms and an injury in service; however, as a lay person, he is not competent to offer an opinion regarding the etiology of his low back disorder.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of degenerative changes or arthritis, which requires specialized testing such as an X-ray to diagnose.  Moreover, such an opinion would require knowledge of the orthopedic system and the impact of trauma or injury to the low back.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson; Jandreau; see also Woehlaert (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that, as a low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and/or a service-connected disability, and arthritis did not manifest within one year of the Veteran's discharge from active duty, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


